                          Case 1:19-cr-00631-JPC Document 67 Filed 08/17/21 Page 1 of 1
                                                          U.S. Department of Justice
                [Type text]
                                                                              United States Attorney
                                                                              Southern District of New York

                                                                             The Silvio J. Mollo Building
                                                                             One Saint Andrew’s Plaza
                                                                             New York, New York 10007


                                                                              August 17, 2021
                BY ECF

                The Honorable John P. Cronan
                United States District Judge
                Southern District of New York
                500 Pearl Street
                New York, New York 10007

                         Re:      United States v. Lazaro Felix Rosabal Fleitas, 19 Cr. 631 (JPC)

                Dear Judge Cronan:

                         The Government writes to request the Court adjourn the sentencing in this matter, which
                was adjourned to September 8, 2021 by the Court’s order this morning. The reason for this request
                is to allow one of the two undersigned counsel for the Government to handle the sentencing and
                address any factual questions that the Court may have. Unfortunately, AUSA Fletcher is out of
                town the week of September 6, 2021 and AUSA Johnson is expected to be on trial before the
                Honorable P. Kevin Castel. The Government has conferred with defense counsel, who consents
                to this request. The parties can be available for a rescheduled sentencing on September 16, 17, 23
                or 24, or later dates convenient to the Court, with the exception of the dates between September
                30 and October 8, when defense counsel is unavailable.

                         In addition, the Court’s order of yesterday morning has prompted the parties to discuss the
                need for a revised preliminary order of forfeiture for the Court’s consideration as well as to finalize
                the schedule of victims for restitution purposes. Accordingly, the Government respectfully
                requests the Court adjourn the Government’s deadline to submit a proposed forfeiture and
                restitution order to a date closer in time to any rescheduled sentencing date to allow the parties to
                complete these discussions.
The sentencing scheduled for September 8, 2021 at 2:00 p.m. is
adjourned to September 17, 2021 at 2:00 p.m. in                        Respectfully submitted,
Courtroom 12D of the Daniel Patrick Moynihan United
States Courthouse, 500 Pearl Street, New York, NY 10007.               AUDREY STRAUSS
The Government shall file the proposed forfeiture and                  United States Attorney
restitution order, see Dkt. 62, by September 10, 2021.
SO ORDERED.                                                  /s/ by:
Date: August 17, 2021                                Kiersten A. Fletcher / Emily A. Johnson
      New York, New York ___________________________ Assistant United States Attorneys
                         JOHN P. CRONAN              (212) 637-2238 / 2409
                            United States District Judge
                cc:      Matthew Galluzzo, Esq. (by ECF)
